ChampliN, J.
I agree with my brother Sherwood in the result he has reached, and I agree with my brother Campbell that the testimony of the witness based upon Haswell’s tables' was inadmissible; but I do not think that the jury were misled thereby, as their verdict does not appear to be based upon this testimony, and the other testimony was sufficient to warrant the verdict they gave.
Campbell J. The views expressed by my brother Sherwood upon some points are, I think, open to misapprehension, and while I think the case could not have been taken from the jury altogether, it is, in my opinion,, only because the court could not pass upon disputed facts, and not because, as matter of law, it could be held that negligence was so made out as to entitle complainant to any such ruling.
It is not negligence for a company, chartered and authorized to carry on a business involving necessary risks, to do so in the usual and appropriate manner, and under such.precautions as the law requires. When this is done the risks must be regarded as not involving fault. The party who seeks to recover must aver and prove in what manner the company has failed to do what it was a legal duty to do under the circumstances, and that the injury which resulted is caused by the averred wrong. In this ease I am not prepared to say there was not conflicting testimony upon matters of legal duty on which the jury could properly pass, and therefore the case •could not have been taken from them. But they could not *540be told as matter of law that any specific duty rested on the-company which the law has not laid upon them. The speed, of trains has not been so regulate! in general, and has not-’ been so far as the facts of this case are concerned.
I also think there was error in’ allowing Mr. Warner to-testify to the jury what damages the family has sustained by the death of its head. The damages can only be what the-family have lost in a pecuniary sense by his death. To ascertain this it was no doubt proper to allow considerable inquiry into the extent to which he contributed to their support. But so far as the probabilities of their or his future are concerned,, the whole is sb far conjectural that, so far as anything can be based upon such probabilities, it is not a matter for experts- or witnesses, but for the jury, and no one else, subject to such-restraint against excessive estimates as will prevent mischief. It would be absurd to suppose as a matter of fact that in a given case a particular person would live the full term of years which only fewrpersons attain, or do in his old age all that he could do in his youth, or that a family of grown-up-persons would depend upon him as children would in infancy. It is only because there is no certainty that any speculation is allowed at all, but to allow witnesses to give to the jury their guesses on the subject would be dangerous in the extreme.
There should be a reversal and new trial.
Cooley, C. J. concurred.